Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated April 1, 1996 (People v Rosemond, 226 AD2d 404), affirming a judgment of the County Court, Nassau County, rendered February 23, 1993.
*512Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Bracken, P. J., O’Brien, Ritter and Goldstein, JJ., concur.